Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        14-NOV-2022
                                                        03:59 PM
                                                        Dkt. 10 ODAC
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


     AARON ARBLES, ROBERT BAILEY, REUBEN CHUN, MICHAEL GAHAN,
  MICHAEL HAYASHIDA, GARRET KOMATSU, GERALD KOSAKI, STEVE LOYOLA,
      JERRY LUM, TY MEDEIROS, PAUL PAIVA, RAYMOND ROWE, JR.,
                  WARREN SUMIDA, and ALVIN TOBOSA,
                 Respondents/Appellants-Appellants,

                                vs.

    MERIT APPEALS BOARD, COUNTY OF HAWAIʻI; MITCH ROTH, MAYOR,
          COUNTY OF HAWAIʻI; and WAYLEN L.K. LEOPOLDINO,
         DIRECTOR OF HUMAN RESOURCES, COUNTY OF HAWAIʻI,
                 Petitioners/Appellees-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0106)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioners/Appellees-Appellees’ Application for Writ

 of Certiorari, filed on September 30, 2022, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, November 14, 2022.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins